                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV21-00070 JAK (JPRx)                                       Date    June 21, 2021
 Title         In Re: Silverado Senior Living, Inc.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    T. Jackson                                             Lisa Gonzalez
                   Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                     Jody Moore                                              Rita Kanno
                    Robert Liskey                                            Michael Lu
                    Justin Marvisi

 Proceedings:             PLAINTIFFS’ MOTIONS TO REMAND


The hearing is held via Zoom webinar. Counsel, the Court and court staff all appear in that manner.
Recording or re-broadcasting of the proceedings is strictly prohibited.

The motion hearing is held. The Court states its tentative views that it is inclined to grant Plaintiffs’
Motions to Remand (the “Motions”); provided, however, whether a remand of the Sarnoff action should
be ordered depends on whether there is diversity jurisdiction as to that action, an issue that will require
the submission and consideration of further evidence. Counsel address the Court.

The Court orders supplemental briefing by the parties to the Sarnoff action as to whether Plaintiff
Kenneth Sarnoff has standing to bring claims for elder abuse and neglect as Decedent Albert Sarnoff’s
successor in interest. The Sarnoff Plaintiffs’ Supplemental Brief shall be accompanied by relevant
evidence to meet the standards discussed in the hearing. The schedule for supplemental briefing is as
follows:

June 28, 2021           Deadline for Plaintiffs’ Supplemental Brief (not to exceed 5 pages)

July 5, 2021            Deadline for Defendant’s Reply, if any, to Plaintiffs’ Supplemental Brief (not to
                        exceed 5 pages)

Once all supplemental briefing has been filed, the Motions will be taken under submission, and a ruling
will be issued.

The Court confers with counsel regarding settlement discussions.

IT IS SO ORDERED.
                                                                                                :        44

                                                             Initials of Preparer    TJ

                                                                                                    Page 1 of 1
